Citation Nr: 1421252	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for right knee arthritis, now claimed as secondary to Lyme disease; and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for left knee arthritis, now claimed as secondary to Lyme disease; and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for right shoulder arthritis, now claimed as secondary to Lyme disease; and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for left shoulder arthritis, now claimed as secondary to Lyme disease; and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for right hip arthritis, now claimed as secondary to Lyme disease; and, if so, whether service connection is warranted.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for left hip arthritis, now claimed as secondary to Lyme disease; and, if so, whether service connection is warranted.  

7.  Entitlement to service connection for a heart disability, to include as secondary to Lyme disease and/or Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971; and subsequently served in the National Guard until August 2006 which included periods of active duty for training.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge (VLJ) sitting at VA's Central Office, and a transcript of that proceeding is of record.  The issue remaining on appeal that was addressed at that hearing is a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU).  That decision is addressed under separate cover.

In March 2014, the Veteran testified at a video conference hearing before at the RO before the undersigned VLJ sitting at VA's Central Office, and a transcript of that proceeding is of record.  The VLJ addressed the issues as listed on the cover page of this decision, and did not take testimony on the TDIU claim.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied entitlement to service connection for disabilities of the bilateral hips, bilateral shoulders and bilateral knees based on a finding that there was no nexus between the current orthopaedic disabilities and service.  The Veteran did not appeal those determinations.  

2.  The evidence associated with the claims file since July 2007 relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of service connection for disabilities of both hips, bilateral shoulders and bilateral knees.  
3.  The evidence is in relative equipoise as to whether the Veteran's arthritis of the right hip, left hip, right knee, left knee, right shoulder, and left shoulder, is secondary to the service-connected Lyme disease.  

4.  The Veteran does not have ischemic heart disease or other heart condition that is presumed to be due to Agent Orange exposure, and the Veteran's current heart condition was not first shown in active service or during a period of active duty for training or inactive duty for training, and is not caused or aggravated by the service-connected Lyme disease or any other disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for orthopaedic disabilities of the hips, knees and shoulders is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen claims for service connection for a right hip disability, a left hip disability, a right knee disability, a left knee disability, a right shoulder disability and a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for arthritis of the bilateral hips, bilateral knees and bilateral shoulders have been met.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A heart disability was not incurred in or aggravated by service, nor may it be so presumed, and it is unrelated to the service-connected Lyme disease.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the claim for service connection for a heart disability, the RO sent a pre-adjudicatory letter to the Veteran in January 2010.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for service-connection, and the relative duties of VA and the claimant to obtain evidence.  The letter also notified the Veteran of how effective dates and disability ratings are assigned for grants of service connection, in compliance with the holding in Dingess v. Nicholson, 19 Vet App. 473 (2006).  

The RO obtained, to the extent they were available, the Veteran's service treatment records, and service personnel records and requested all private records identified by the Veteran as pertinent to his claim.  The RO also provided the Veteran with VA examinations in February 2010, June 2010, August 2011, October 2011, March 2012, and January 2013 to assess the current nature and likely etiology of any heart-related disabilities.  Findings from all VA examination reports and any subsequently prepared addenda are adequate for the purposes of deciding the claim of service connection for a heart disability on appeal, as they confirm the present disabilities of the heart and provide opinions based on sound medical principles.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The undersigned VLJ who conducted the March 2014 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009);  Hickson v. West, 12 Vet.App. 247, 253 (1999);  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Active military, naval, or air service includes active duty, any period of active duty for training (ADT or ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT or INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Orthopedic Disabilities

The Veteran contends that his multi-joint arthritis is secondary to his service-connected Lyme disease.  The Veteran's private orthopaedic physician, Dr. L, provided a medical opinion in March 2009.  Dr. L noted that the Veteran contracted Lyme disease in service but it went untreated for several years, and opined that there was a relationship between the tick bite in service, its delayed treatment, and his present premature severe arthritis.  Dr. L explained that delayed treatment for Lyme disease may result in an autoimmune phenomenon whereby the body actually attacks the joints causing arthritis; and, Lyme disease directly affected large joints, as well as muscles and the nervous system.  Dr. L also noted that the Veteran was only 58 years old, yet he had severe arthritis without a family history of osteoarthritis, and had previously had 4 shoulder surgeries, hip replacement surgery, as well as revision surgery.  
In a November 2012 opinion, Dr. L noted that he had treated the Veteran for his orthopaedic /arthritic conditions since September 2005.  Dr. L noted that the Veteran developed rather diffuse and severe arthritis.  He opined that the service-connected Lyme disease as likely as not contributed to his diffuse arthritis.  Dr. L reiterated that the Veteran's arthritis was rather severe and diffuse given his relatively young age and an absence of family history.  Dr. L further noted that it was a well-known fact that Lyme disease is a contributing factor to arthritis and the delayed treatment of the same quite possibly pre-disposed him to severe the diffuse arthritis from which he currently suffered.  

The above opinions are also consistent with the service treatment records noting a probable diagnosis of "RA" (rheumatoid arthritis-an autoimmune disorder) in November 1987.  Notably, the Veteran was only 36 years old at that time.

Finally, in a January 2013 memorandum, the Veteran's primary care physician who had treated him for the prior 15 years, also opined that the Veteran's Lyme disease more likely than not contributed to his early onset severe diffuse arthritis because of the delayed diagnosis and treatment; and, because Lyme disease commonly affects the joints.  

The record also includes a negative VA examination/opinion.  This opinion suggests that the Veteran's arthritis was due to his post-service injuries and long work history as a mechanic.  However, a 1985 Report of Medical History notes the Veteran's report of swollen or painful joints, and this is prior to most of the Veteran's post-service injuries noted by the VA examiner in July 2012.  Moreover, a September 1988 service treatment record notes that the Veteran's knee pain began spontaneously and was worse when pressing the accelerator and going up and down stairs, which is consistent with the July 2012 VA examiner's explanation that Lyme disease is particularly painful when there is pressure from a tensely swollen joint.  Moreover the onset of knee pain (one of the most common joints affected by Lyme) correlates to the approximate time that the Veteran was reportedly bit by the deer tick.  

At the very least, no one opinion is any more probative than the other.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's service-connected Lyme disease and his arthritis of the right and left hips, right and left knees and right and left shoulders.  As all elements of secondary service connection have been satisfied, service connection for right hip arthritis, left hip arthritis, right knee arthritis, left knee arthritis, right shoulder arthritis, and left shoulder arthritis is granted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d), 3.310(a) (2013).

Heart Disability

The Veteran also seeks service connection for a heart disability, claimed as secondary to Lyme disease and/or to Agent Orange exposure.  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular renal disease, for example, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's service treatment records do not show, and the Veteran does not contend, that he had any heart-related problems during his period of active duty from 1968 to 1971.  According to the Veteran's personnel records, all subsequent service in the National Guard includes only periods of active duty training or inactive duty training, and the presumption of service connection is not applicable to periods of active duty for training and inactive duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

However, the Veteran did serve in Vietnam during his period of active duty between 1968 and 1971; thus, he is presumed to have been exposed to Agent Orange at that time and is therefore entitled to the presumption of service connection for ischemic heart disease as explained below.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases at 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardio-vascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

Unfortunately, the record does not support a finding of ischemic heart disease or any of the conditions related thereto.  Rather, the examinations and VA treatment records note diagnoses/conditions of congestive heart failure, atrial fibrillation status post implanted cardiac pacemaker, arrhythmia, idiopathic cardiomyopathy, and aortic stenosis; and, the VA examination reports of August 2008, February 2010, June 2010, October 2011, and January 2013 specifically indicate that the Veteran's heart conditions were not manifestations of ischemic heart disease  See VA outpatient treatment records from December 2009, and VA examination reports from August 2008, February 2010, June 2010, October 2011, and January 2013.  
As the Veteran does not have a disease associated with Agent Orange exposure under 38 C.F.R. § 3.307, 3.309, service connection for a heart disability on this basis is not warranted.  

Likewise, the record does not show that the Veteran's heart disability was incurred during active service or during a period of ADT or IADT while serving in the National Guard.  Thus, service connection on a direct basis is not warranted.  

Regarding a relationship between the Veteran's heart disability and the service-connected Lyme disease, a VA examiner in March 2012 opined that the heart condition was less likely than not caused by the Lyme disease.  The examiner reasoned that Lyme disease is not related to aortic valve disease and Lyme disease generally presents with AV block and not atrial fibrillation, noting also that the Veteran has atrial fibrillation and sick sinus syndrome.  The examiner indicated that the Veteran did not have a history of carditis, and that his atrial fibrillation was less likely than not related to the Lyme disease.  The examiner noted that the Veteran has idiopathic cardiomyopathy and a pacemaker was placed for control of atrial fibrillation; however, it was not likely that the Veteran's cardiomyopathy was related to the Lyme disease given that it developed years after treatment for the Lyme disease.  

Finally, a VA examiner in January 2013, opined that the Veteran's heart condition is less likely as not caused and/or aggravated by the service-connected Lyme disease.  The examiner noted that the Veteran did not have carditis or cardiomyopathy, and he agreed with the VA cardiologist, who indicated in an April 2011 cardiology clinic staff note, that Lyme disease can cause carditis, however, the major manifestations of Lyme carditis are AV block and myopericarditis; and, while a chronic cardiomyopathy has been described, the Veteran has not had these manifestations.  Further, the examiner also noted that the medical literature was void of any reports that aortic stenosis or atrial fibrillation are related to Lyme disease, and idiopathic congestive heart failure is, by definition, of unknown cause.  

The only competent contrary medical opinion comes from Dr. W, the Veteran's long-time primary care physician.  He opined that the Veteran's cardiac problems were also more likely than not related to his Lyme disease, noting that the Veteran had atrial fibrillation with resultant congestive heart failure necessitating a pacemaker.  This opinion carries no probative value, however, because Dr. W does not provide any rationale whatsoever for the opinion.  He merely states that there is a relationship between the Lyme and the Veteran's heart problems, but never indicates why this is so.  He does not refer to any medical literature or any medical principles to support the opinion, nor does he provide any reason based on his own medical expertise.  

As such, the VA opinions carry greater probative value and therefore the probative evidence weighs against the claim of service connection for a heart disability secondary to the Veteran's Lyme disease and service connection is not warranted on this basis.  Although the Veteran sincerely believes that there is a connection between his heart disability and his Lyme disease, he is not competent to provide such an opinion as to causation.  Lay evidence may be competent to establish medical etiology or nexus; however, the causation of a heart disability and its relationship to Lyme disease falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

Because the preponderance of the evidence is against the claim, service connection for a heart disability must be denied.









	(CONTINUED ON NEXT PAGE)
ORDER

The application to reopen the previously denied claim of service connection for a right hip disability is granted; service connection for right hip arthritis is granted.  

The application to reopen the previously denied claim of service connection for a left hip disability is granted; service connection for left hip arthritis is granted.  

The application to reopen the previously denied claim of service connection for a right knee disability is granted; service connection for right knee arthritis is granted.  

The application to reopen the previously denied claim of service connection for a left knee disability is granted; service connection for left knee arthritis is granted.  

The application to reopen the previously denied claim of service connection for a right shoulder disability is granted; service connection for right shoulder arthritis is granted.  

The application to reopen the previously denied claim of service connection for a left shoulder disability is granted; service connection for left shoulder arthritis is granted.  

Service connection for a heart disability is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


